Citation Nr: 0913735	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  02-11 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Mrs. C. A. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1978 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2001 of a Department 
of Veterans Affairs (VA ) Regional Office (RO). 

In July 2003, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  In February 2004, in June 
2006, and in March 2008, the claim was remanded for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In a statement, dated in September 2008, the Veteran raised 
the claims of service connection for coronary artery disease, 
obesity, major depressive disorder, and a disability of the 
cervical spine, which are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1. The Veteran's need for regular aid and attendance is due 
to service-connected arthrodesis, residuals of recurrent 
dislocation, of the left shoulder, and chronic instability of 
the right shoulder.

2. The Veteran does not have one disability that is rated 100 
percent disabling.




CONCLUSIONS OF LAW

1. The criteria for special monthly compensation based on the 
need for regular aid and attendance have been met. 38 
U.S.C.A. §§ 1114, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.350, 3.352 (2008).

2. The criteria for special monthly compensation by reason of 
being housebound have not been met. 38 U.S.C.A. §§ 1114, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.352 
(2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in September 2001, in March 2004, in July 2006, and in 
July 2008.  The notice included the type of evidence needed 
to substantiate the claim for special monthly compensation.  
The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim, 
the degree of disability assignable, and the general notice 
of the criteria for rating aid and attendance and housebound. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in September 2008.  Mayfield v. Nicholson, 499 F. 3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  The RO has obtained VA records, 
records of the Social Security Administration and afforded 
the Veteran VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran is currently rated for the following 
disabilities: arthrodesis, residuals of recurrent 
dislocation, of the left shoulder, 40 percent; chronic 
interior instability pattern of the right shoulder, 40 
percent; post traumatic stress disorder, 50 percent; and 
hypertension, 10 percent.  The Veteran is also service 
connected for a scar of the left iliac bone crest, bone and 
graft site, but that disability has been rated 
noncompensable.



On VA examination in February 2001, the examiner noted that 
the Veteran had markedly limited use of the upper extremities 
and his wife helped him dress and in matters of personal 
hygiene.  The examiner stated the left shoulder joint was 
fused and the remaining motion was through scapulothoracic 
movement.  For the right shoulder, there was also marked 
limited of motion due to pain and guarding of movement. The 
examiner stated that he had to assist the Veteran in removing 
his shirt.  

In July 2001, a VA health-care provider stated on evaluation 
the Veteran was unable to dress, bath, or go to the bathroom 
unassisted because of the shoulder disabilities. 

In a statement, dated in October 201, the Veteran stated his 
wife could not work because she had to help him with the 
activities of daily living, including feeding him, and with 
all matters of personal hygiene, including assisting him in 
the bathroom even in a public place. 

In July 2002, the Veteran testified that his wife or his 
daughter or stepdaughter had to assist him with matters of 
personal hygiene, that he ate lying down most of the time 
because of arm weakness. 

On VA examination in April 2004, the examiner reported that 
the Veteran was unable to use his upper extremities normally 
and required help fastening clothes, bathing, shaving, and 
toileting.  The examiner stated that the Veteran was not 
permanently bedridden.  

In November 2006, friends and family members described the 
Veteran's condition as gradual deterioration that someone 
needed to be with him all of the time.



On VA examination in August 2008, the Veteran was brought to 
the examination by his wife.  The Veteran stated that he does 
not drive, except for short distances when his wife is not 
around, because he has shoulder pain turning the steering 
wheel and he can not fasten his seatbelt.  The Veteran stated 
his main problem was his shoulders.  For the right shoulder, 
he complained that the shoulder popped out of place about 3 
to 5 times a week and sometimes he could put it back and 
other times his wife has to help him.  He also complained 
that he could not raise his right shoulder. For the left 
shoulder, the Veteran stated that the shoulder was fused in 
1985 and he has had constant pain in the shoulder joint.  

The Veteran stated that he was unable to move or use both 
shoulders and his wife must help him with all matters of 
personal hygiene.  

On physical examination, there was no muscle atrophy or 
contracture of either upper extremity.  Right and left hand 
grips were 4/5, but the Veteran could not raise his arms and 
he had no flexion, abduction, or external rotation of either 
shoulder.  The Veteran was unable to do the finger-to-nose 
test because he could not raise his arms.  And although the 
Veteran had strength in each hand, the examiner stated that   
with limited motion of the arms, the Veteran had impairment 
with self-feeding, fastening clothes, shaving, and toileting.  
The examiner concluded that the Veteran needed assistance 
with activities of daily living.  

Legal Criteria

Special monthly compensation is payable to a veteran by 
reason of need for aid and attendance, or if not in need of 
aid and attendance, by reason of being housebound.

A veteran, who as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance under criteria set forth in 38 
C.F.R. § 3.352(a) shall receive additional monthly 
compensation. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).



Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.

The particular personal functions should be considered in 
connection with the Veteran's condition as a whole.  
38 C.F.R. § 3.352.  It is also only necessary that the 
evidence establish that the Veteran is so helpless as to be 
in need of regular aid and attendance, not that there is a 
constant need or will be based solely upon an opinion that 
the claimant's position is such that it requires him to be in 
bed.  The claim is awarded based on the actual requirement of 
personal assistance from others.  38 U.S.C.A. § 1114 (l).

The special monthly compensation at the housebound rate 
provided by 38 U.S.C. 1114(s) is payable where the veteran 
has a single service-connected disability rated as 100 
percent and: (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. 38 C.F.R. § 
3.350(i).

Analysis

Aid and Attendance

The Veteran maintains he needs regular aid and attendance 
because of his service-connected left and right shoulder 
disabilities.



Under the provisions of 38 C.F.R. § 3.352(a), it has clearly 
been established by the evidence of record that due to the 
service-connected shoulder disabilities, the Veteran is 
unable to dress himself, unable to keep himself ordinarily 
clean and presentable, unable to feed himself through loss of 
coordination of the upper extremities, and unable to attend 
to the wants of nature. 

Furthermore, the record shows that although the Veteran is 
confined to a wheel chair because of other 
nonservice-connected health problems, he still requires 
regular aid and attendance due his service-connected 
disabilities of shoulders alone.

While the Veteran does not have all the disabling conditions 
enumerated in  38 C.F.R. § 3.352, it is not required that all 
disabling conditions be found to exist for special monthly 
compensation of aid and assistance, and the Veteran need not 
prove a constant need.  

On the basis of the evidence of record, the Board concludes 
that the Veteran is entitled to special monthly compensation 
based on the need for regular aid and attendance. 

Housebound

The Veteran does not have one service-connected disability 
rated 100 percent disabling, which is the threshold 
requirement for housebound benefits.

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation by reason of being 
housebound, the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

                                                                      
(The Order follows on the next page.).







ORDER

Special monthly compensation by reason of being housebound is 
denied. 

Special monthly compensation based on the need for regular 
aid and attendance is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


